
	
		I
		112th CONGRESS
		1st Session
		H. R. 3198
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Neal introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act and title
		  XXVII of the Public Health Service Act to improve coverage for colorectal
		  screening tests under Medicare and private health insurance coverage, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Supporting Colorectal
			 Examination and Education Now Act of 2011 or the
			 SCREEN Act of
			 2011 .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Temporary increase in payment rate for certain cancer
				screening tests.
					Sec. 4. Waiving Medicare cost-sharing for colorectal cancer
				screening with therapeutic effect.
					Sec. 5. Medicare coverage for an office visit or consultation
				prior to a qualifying screening colonoscopy.
					Sec. 6. Budget neutrality.
					Sec. 7. Expansion of coverage of activities related to
				recommended preventive health services under private health
				insurance.
				
			2.FindingsCongress finds the following:
			(1)Colon cancer is the third most common cause
			 of cancer-related deaths and the second most common cancer for both men and
			 women.
			(2)According to the
			 American Cancer Society, over 50,000 people will die this year from colon
			 cancer.
			(3)Colorectal cancer
			 is highly treatable with appropriate screening. According to the American
			 Cancer Society (2010 Facts & Figures), the 5-year survival rate is 90
			 percent for those individuals who are diagnosed at an early stage of the
			 cancer. However, less than 40 percent of colon cancer cases are diagnosed at an
			 early stage.
			(4)The Centers for
			 Disease Control and Prevention recently estimated that approximately 2,000
			 deaths could be avoided if colonoscopy screening rates rose by just 10
			 percent.
			(5)Colonoscopies
			 allow for simultaneous colorectal cancer screenings and detection and the
			 removal of precancerous polyps, thus preventing cancer from developing.
			(6)The U.S.
			 Preventive Services Task Force provides an A rating for
			 colorectal cancer screenings.
			(7)The Centers for
			 Disease Control and Prevention’s colorectal cancer control program has set a
			 target of screening 80 percent of eligible adults in certain States by 2014.
			 The American Cancer Society and other patient advocacy groups have a target
			 rate of 75 percent.
			(8)Only between 52 and 58 percent of Medicare
			 beneficiaries have had any colorectal cancer screening test, despite Medicare
			 coverage for such tests.
			(9)Only 49.3 percent
			 of Medicare beneficiaries who are 50 to 80 years old receive colorectal cancer
			 screenings within recommended intervals.
			(10)The Centers for
			 Medicare & Medicaid Services notes that there is clearly an
			 opportunity to improve colorectal cancer screening rates in the Medicare
			 population.
			(11)A January 2011
			 study by the Colon Cancer Alliance concludes that most Americans over the age
			 of 50—
				(A)wish a health care
			 provider was able to sit down with them to discuss a colonoscopy before
			 undergoing the test; and
				(B)forgo a
			 colonoscopy due to fear of the procedure.
				(12)In February 2010,
			 the National Institutes of Health hosted a conference on colorectal cancer
			 screening and cited patient awareness and fears as barriers to increasing
			 colorectal cancer screening rates.
			(13)According to the
			 Medicare Payment Advisory Commission, colonoscopy is one of the most common
			 procedures performed in the ambulatory surgical centers (ASCs) and the
			 decline in payment rate for the highest volume procedures is especially a
			 strong concern for ASCs that focus on gastroenterology.
			(14)An Institute of
			 Medicine study on colorectal cancer screening cited the inadequate
			 reimbursement for preventive care services as one of the constraints limiting
			 colorectal cancer screening rates.
			(15)Colorectal cancer
			 screening by colonoscopy has been demonstrated to reduce Medicare costs over
			 the long-term.
			3.Temporary
			 increase in payment rate for certain cancer screening tests
			(a)In
			 generalWith respect to a qualifying cancer screening test
			 furnished during the 5-year period beginning on January 1, 2013, by a
			 qualifying provider, the amount otherwise payable under section 1833 or section
			 1848 of the Social Security Act (42 U.S.C. 1395l, 1395w–4) to such provider for
			 such test shall be increased by 10 percent.
			(b)Qualifying
			 cancer screening test
				(1)In
			 generalFor purposes of this
			 section, subject to paragraph (2), the term qualifying cancer screening
			 test means, with respect to a Medicare beneficiary, a cancer screening
			 test that has in effect with respect to such beneficiary a rating of ‘A’ in the
			 current recommendations of the United States Preventive Services Task
			 Force.
				(2)Termination when
			 high utilization rate reachedIf the Secretary determines that a cancer
			 screening test described in paragraph (1) has a utilization rate of at least 75
			 percent of the Medicare beneficiaries for whom such screening has such a
			 recommendation, effective as of the first day of the year after the year in
			 which such determination is made, the cancer screening test shall not be a
			 qualifying cancer screening test.
				(c)Qualifying
			 provider definedFor purposes of this section, the term
			 qualifying provider means, with respect to a qualifying cancer
			 screening test, an individual or entity—
				(1)that is eligible
			 for payment for such test under section 1833 or section 1848 of the Social
			 Security Act; and
				(2)that—
					(A)participates in a
			 nationally recognized quality improvement registry with respect to such test;
			 and
					(B)demonstrates, to the satisfaction of the
			 Secretary, based on the information in such registry, that the tests were
			 provided by such individual or entity in accordance with accepted
			 outcomes-based quality measures.
					4.Waiving Medicare
			 cost-sharing for colorectal cancer screening with therapeutic effect
			(a)In
			 generalSection 1833(a)(1)(Y)
			 of the Social Security Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting
			 , including tests and procedures described in the last sentence of
			 subsection (b), after section 1861(ddd)(3) .
			(b)Effective
			 DateThe amendments made by this section shall apply to tests and
			 procedures performed on or after January 1, 2013.
			5.Medicare coverage
			 for an office visit or consultation prior to a qualifying screening
			 colonoscopy
			(a)CoverageSection
			 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
				(1)in subparagraph
			 (EE), by striking and at the end;
				(2)in subparagraph
			 (FF), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(GG)prior to a colorectal cancer
				screening test consisting of a screening colonoscopy or in conjunction with an
				individual’s decision regarding the performance of such a test on the
				individual, an outpatient office visit or consultation for the purpose of
				beneficiary education, assuring selection of the proper screening test, and
				securing information relating to the procedure and the sedation of the
				individual;
						.
				(b)Payment
				(1)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking
			 and before (Z); and
					(B)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to an outpatient office visit or consultation under section 1861(s)(2)(GG), the
			 amounts paid shall be 80 percent of the lesser of the actual charge or the
			 amount established under section 1848.
					(2)Payment under
			 physician fee scheduleSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG),
			 after (2)(FF) (including administration of the health risk
			 assessment),.
				(3)Requirement for
			 establishment of payment amount under physician fee
			 scheduleSection 1834(d) of the Social Security Act (42 U.S.C.
			 1395m(d)) is amended by adding at the end the following new paragraph:
					
						(4)Payment for
				outpatient office visit or consultation prior to screening
				colonoscopyWith respect to
				an outpatient office visit or consultation under section 1861(s)(2)(GG),
				payment under section 1848 shall be consistent with the payment amounts for CPT
				codes 99201, 99202, 99203, 99204, 99211, 99212, 99213, 99214, and 99215 (as in
				effect as of the date of the enactment of this paragraph or any successors to
				such
				codes).
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2013.
			6.Budget
			 neutrality
			(a)Adjustment of
			 physician fee schedule conversion factorThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall reduce the
			 conversion factor established under subsection (d) of section 1848 of the
			 Social Security Act (42 U.S.C. 1395w–4) for each year (beginning with 2013) to
			 the extent necessary to reduce expenditures under such section for items and
			 services furnished during the year in the aggregate by the net offset amount
			 determined under subsection (c)(5) attributable to such section for the
			 year.
			(b)Adjustment of
			 HOPD conversion factorThe
			 Secretary shall reduce the conversion factor established under paragraph (3)(C)
			 of section 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) for each
			 year (beginning with 2013) to the extent necessary to reduce expenditures under
			 such section for items and services furnished during the year in the aggregate
			 by the net offset amount determined under subsection (c)(5) attributable to
			 such section for the year.
			(c)Determinations
			 relating to expendituresFor purposes of this section, before the
			 beginning of each year (beginning with 2013) at the time conversion factors
			 described in subsection (a) and (b) are established for the year, the Secretary
			 shall determine—
				(1)the amount of the gross additional
			 expenditures under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) estimated to result from the implementation of sections 3, 4, and 5 for
			 items and services furnished during the year;
				(2)the amount of any offsetting reductions in
			 expenditures under such title (such as reductions in payments for inpatient
			 hospital services) for such year attributable to the implementation of such
			 sections;
				(3)the amount (if
			 any) by which the amount of the gross additional expenditures determined under
			 paragraph (1) for the year exceeds the amount of offsetting reductions
			 determined under paragraph (2) for the year;
				(4)of the gross
			 additional expenditures determined under paragraph (1) for the year that are
			 attributable to expenditures under sections 1848 and 1833(t) of such Act, the
			 ratio of such expenditures that are attributable to each respective section;
			 and
				(5)with respect to
			 section 1848 and section 1833(t) of such Act, a net offset amount for the year
			 equal to the product of—
					(A)the amount of the
			 net additional expenditures for the year determined under paragraph (3);
			 and
					(B)the ratio
			 determined under paragraph (4) attributable to the respective section.
					7.Expansion of
			 coverage of activities related to recommended preventive health services under
			 private health insurance
			(a)In
			 generalSection 2713(a)(1) of
			 the Public Health Service Act (42 U.S.C. 300gg–13(a)(1)) is amended by
			 inserting (including related activities occurring as part of the same
			 clinical encounter, such as conducting a biopsy or by removing a lesion or
			 growth) after Task Force.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to plan years beginning on or after January 1,
			 2013.
			
